

116 S2172 IS: Small Business Surcharge Relief Act
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2172IN THE SENATE OF THE UNITED STATESJuly 18, 2019Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the National Flood Insurance Act of 1968 to provide relief from surcharges to small
			 businesses and nonprofit organizations.
	
 1.Short titleThis Act may be cited as the Small Business Surcharge Relief Act.
 2.Relief from surchargeSection 1308A(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015a(a)) is amended—
 (1)in the first sentence, by striking The Administrator and inserting the following:  (1)In generalExcept as provided in paragraph (2), the Administrator; and
 (2)by adding at the end the following:  (2)Relief for small businesses and nonprofits (A)DefinitionIn this paragraph, the term covered small business or nonprofit organization means a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) or an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code that owns not fewer than 3 structures that are located on a single property.
 (B)ReliefThe Administrator may not impose a surcharge under this section for a policy for flood insurance coverage under the National Flood Insurance Program for a covered small business concern or nonprofit organization with respect to more than 2 detached units or buildings located on a single property if the covered small business or nonprofit organization certifies to the Administrator that the savings from the surcharge not being imposed shall be used for flood mitigation on the property on which the units or buildings are located..